Title: James Madison to Nicholas P. Trist, 1 March 1829
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 Mar. 1. 1829
                            
                        
                        
                        Your favor of the 24th. Ult. was recd. by mail of thursday last. The copies of Mr. Monroe’s paper had been
                            just before forwarded to Mr. Johnson & Mr. Cabell, and I sent to Mr Randolph by the earliest mail the copies of
                            Mr. Jeffersons letters to Mr. Adams senr. and myself; having previously adverted to the passages you wished to have my
                            consideration. The word "species" last repeated, I found to be preceded by the word "only" in the original letter to me,
                            and the restoration of it seeming to improve the expression, I did not insert the word "itself" as a substitute for the
                            repetition. It appeared to me as to you, that a fastidious criticism only would notice the passages which speak of
                            pamphlets; and as a literal consistency results from the order of dates, I did not suggest any
                            change. I took the liberty however of inviting the attention of Mr. Randolph to the charges, one implied the other express
                            agt. Col. Hamilton; the nature of which made it probable that proofs would be called for by those who watch [over his]
                            fame; observing that if these could not be readily given, an anticipation of the call, might have a just influence on the
                            question of publishing the charges. I annexed also a marginal "quere" to the sentence which contrasts the disciplined
                            policy of New England in party votings, with the less artful course of the Southern people."
                        We are very thankful for your careful attention to the letter you kindly took charge of. It was safely recd.
                        Had the stile of criticism on the letters to Mr. Cabell been suspected, much trouble might have been saved to
                            the pen & the press. A very few words, ex abundanti cautelá, would have obviated
                            the effect of brevity. But we must not look to the misunderstanding of the text, for the strain
                            of the comments on it.
                        I have glanced at the papers sketching the views you mean to take of two important subjects. That they admit
                            and deserve elucidation can not be doubted. But some care in discussing the question of a distinction between literal
                            & constructive meanings, may be necessary to avoid, the danger of a verbal character to the discussion. The best
                            aids in investigating the true scope of "contracts," a violation of which is prohibited by the Constitution, will be found
                            where you intend to look for them. I wish I could abridge your researches. The Federist touches on the origin of the
                            prohibition, but my copy not being at home I can not refer to the passage. The debates in the State Conventions would seem
                            to promise [the much] information; but I am not sure that such will be the case. The cotemporary state of things, will be the
                            best resource, if the publications exhibiting it, can be met with. They are numerous both in pamphlet form & in
                            newspapers, but I am unable to make any specific references that would be useful to you; and I am sorry for it.
                        I return the 2 papers, sent for perusal only, and with them my & Mrs. Madison’s friendly salutations.
                        
                        
                            
                                James Madison
                            
                        
                    Inclosed is a statement by the Faculty on the subject of the fever at the University. The Chairman expresses a wish that it
                            may be published in the Natl. Intelligencer and the Enquirer. I shall send a copy to the latter. Be so obliging as to have
                            the one enclosed published in the former (improving the words & letters where necessary, into a more legible form)
                            noting to me the charge for it.
                        I have recd. a letter from Mr. Quincy, now President of Harvard University, requesting that he may be
                            referred to the Sources whence he may obtain copies of all the Documents &c relating to the origin, history,
                            Constitution, Discipline, proceedings Reports &c. Can you tell me how far the Archives of the Board of Visitors
                            can supply spare Copies of what is requested, and how they are to be got at; and how far the Book Store near the
                            University, or the Printing office at Richmond can aid in the supply. Mr. Q. was on his way to the University, to seek
                            information on the spot: but learning at Washington the state of things there he substituted for the visit a written
                            enquiry; with a full measure of apology for the trouble of it, founded on the value he set on such information
                        